Per Curiam,
The plaintiff’s husband ivas one of a gang of men in the employ of the defendant company. At the time of the accident which caused his death he was engaged, with others, in making repairs to the roadbed. While so engaged, he was struck *185by a passing train and killed. This suit was brought in the court below to recover damages for his death.
It appears that one Solomon Peiffer was employed by the defendant company as a track foreman, and that he had charge of the gang with whom Adam Spancake worked. The plaintiff alleged that it was the duty of the said Peiffer to give notice of an approaching train, and that this duty had been neglected ; that, by reason of this neglect, Spancake was killed. It was further contended that Peiffer represented the company, in other words, that he was a vice principal; that his neglect was the neglect of the company, and Lewis v. Seifert, 116 Pa. 528, was cited in support of this proposition. We do not think that case supports this contention. There, it was hold, that a train dispatcher, wielding the entire power of a railroad company in the moving of trains, in the changing of schedules, or the making of new ones, as exigencies require, is not a fellow workman or co-employee, and for his negligence, which is the proximate cause of an injury, the company is liable in damages. The difference between a train dispatcher wielding such powers, and a mere track foreman, controlling half a dozen or more men, is apparent to the dullest understanding. Under all the authorities, Peiffer was merely a co-employee, or fellow workman of Spancake, and for the negligence of the former the company is not responsible. There being no facts in dispute, it was not error for the court to rule this point, and the nonsuit was properly entered.
Judgment affirmed.